Citation Nr: 1823963	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  08-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant is entitled to an additional apportionment of the Veteran's nonservice-connected pension benefits for the benefit of her minor son, B.L.. 


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1993. The appellant is the custodian of her B.L., her minor son. Because the appellant seeks apportionment of the Veteran's VA benefits, both the Veteran and the appellant are considered parties to this contested claim. See, for example, 38 C.F.R. §§ 19.100, 20.504.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 apportionment decision issued by the Department of Veterans Affairs Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the appellant's claim for an apportionment of the Veteran's nonservice-connected disability pension benefits in favor of B.L., a minor child. 

In June 2010 and February 2017, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Veteran was scheduled for a February 2009 Board hearing. However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled. As such, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The parties have both indicated that B.L., is the son of the Veteran.

2. The evidence of record does not demonstrate that the Veteran is legally required to provide support to B.L.

3. The AOJ awarded a special apportionment to the appellant effective April 28, 2000.

4. The appellant has demonstrated that the lack of an additional apportionment of VA benefits in this case would result in a hardship to B.L.

5. However, an additional apportionment for child support purposes, in addition to the amount already withheld for that purpose, would cause an undue hardship on the Veteran at this time.


CONCLUSION OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's compensation benefits for the support of the claimant's son, B.L., in excess of $75.00, have not been met. 38 U.S.C. § 5307 (West 2012); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA applies to "Claims, Effective Dates, and Payments" under Chapter 51 of Title 38, United States Code, but has generally not been found to apply to "Special Provisions Relating to Benefits" under Chapter 53 of Title 38, United States Code. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, 438 (2004) (Chapter 53 does not address the adjudication or granting of benefits as does Chapter 51); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002). Thus, as apportionment is governed by chapter 53, it does not appear that the VCAA applies to the instant claim.

Even so, the Board notes that a claim for an apportionment is a "simultaneously contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102. All interested parties are to be notified of the action taken by the agency of original jurisdiction in such a claim, and of the rights and time limit for initiation of an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100. The Board notes that it appears that contested claim procedures have been followed in this appeal, and that there is neither evidence nor allegation that such procedures have not been followed.

Both the Veteran and the appellant have been notified of all pertinent proceedings, as mandated by contested claim procedures. In particular, the March 2007 apportionment decision, the June 2011 statement of the case, and the August 2017 supplemental statement of the case were issued to both parties, providing notice of the governing legal regulations, along with a specific explanation of the basis for the apportionment decision. Further, the Board remanded this claim in June 2010 for further development of the record; specifically, both the appellant and the Veteran were contacted by way of June 2010 letters and requested to provide current income and expense information, as well as evidence that either of them has that child support has or has not been paid. The Board finds that these actions establish that any duties to notify and assist owed the parties have been met for the time period in question. Under these circumstances, the Board finds that there is no prejudice to the appellant or the appellee, at this juncture, in proceeding with a decision on the appellant's appeal.

II. Apportionment

In the case at hand, a September 2003 administrative decision granted entitlement to nonservice-connected pension benefits effective April 28, 2000. The Veteran submitted documentation to add two children to his entitlement. The Veteran was to be paid as a veteran with two dependents an amount of $1305.00 per month. He is currently receiving approximately $924.00 per month, although the Veteran is appealing the AOJ decision to reduce his pension from approximately $1400.00 per month to $924.00 per month based on an additional source of income. As such, the Board will consider the highest amount indicated in the claims record and apply it to the appellant's claim.

Aside from income adjustments and cost of living changes, this award was projected to be reduced to approximately $910 per month on September 26, 2022, when the latest of the dependent children turned 18 years old and would be removed from the award. 

The claimant filed the apportionment claim on behalf of her son, B.L., in August 2006. The AOJ granted the claim effective June 1, 2006, with a monthly payment of $75.00 per month. Another apportionment claim on behalf of a different claimant with a child was granted effective December 1, 2005, with a monthly payment of $75.00 per month.

As pertains to this case, when a veteran's dependent children are not in his or her custody, all or any part of the compensation benefits payable may be apportioned as prescribed by the Secretary. 38 U.S.C. § 5307.

A general apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran's children are not residing with him and the Veteran is not reasonably discharging his responsibility for the children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

In the case at hand, B.L. is not residing with the Veteran and has not done so during the entire period that is contemplated by this appeal, and the Veteran does not contend otherwise. Therefore, the appellant must establish that the Veteran was not reasonably discharging his responsibility for B.L.'s support. 

The AOJ has provided the appellant with the opportunity to submit evidence, to include a court order for child support to support her claim. The appellant has submitted evidence that she has requested child support, but no court order has been issued since 2015. 

The appellant has not suggested that the Veteran was legally required to pay more than $75 per month for child support of B.L., and there is no evidence in the record that would support any such responsibility on the Veteran's part. In light of the above, the Board must find that the Veteran was reasonably discharging his responsibility for B.L.'s support. Therefore, the Board must find that the criteria for the assignment of a general apportionment are not warranted. 

Having determined that the appellant is not entitled to a general apportionment, the Board must now determine whether entitlement to a special apportionment is established. 

The second type of apportionment is a special apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.451. That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other interested persons. In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable; other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed; and the special needs of the Veteran, his or her dependents, and the apportionment claimants. The amount apportioned should generally be consistent with the total number of dependents involved. Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee. 38 C.F.R. § 3.458(a).

Thus, the key factors in the special apportionment determination at hand are (1) whether hardship is shown to exist for B.L., and (2) whether granting an apportionment would cause undue hardship to the Veteran. 

In this case, the AOJ awarded a special apportionment of $75.00 per month. The appellant is alleging that the amount of the apportionment is insufficient.

This case involves two parties, with children, that are having significant financial difficulties. The appellant is homeless, makes minimal income, and is below the poverty level. The Veteran also claims to be homeless and deeply in debt. He has 8 dependents, and several of them have apportionments against his pension. 

Regarding the appellant, on her September 2015 VA Form 21-0788, "Information Regarding Apportionment of Beneficiary's Award," the appellant reported that she is homeless and receives minimal income, as a result of part-time work. She also reported that she does not receive any public assistance or Social Security. 

The Veteran has reported income that barely exceeds his monthly expenses. According to these forms, the Veteran is reliant on his pension with no other income. His pension is also being reduced by $225.00 ($75.00 for three separate apportionments, with another currently being adjudicated). He reported that his net worth, to include from bank accounts, retirement accounts, stocks, and property, was $0. In short, the Veteran's income barely covers his monthly expenses, and he has no net worth. 

Based on the above information, the Board finds that granting a special apportionment of the Veteran's VA funds would create an undue hardship on the Veteran, as his income barely exceeds his expenses, and he is currently homeless.

Following review of the evidence, the Board must ultimately deny the appellant's special apportionment claim, as the granting a special apportionment would cause undue hardship to the Veteran. 


ORDER

Entitlement to an additional apportionment of the Veteran's nonservice-connected pension benefits for the benefit of her minor son, B.L., is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


